UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2011 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of September 6, 2011 Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosuresabout Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 6. Exhibits 22 Signature 23 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) July 31, January 30, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,828 and $2,082, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,793 and 10,782shares issued and outstanding on each date, respectively Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net sales $ Cost of sales Casualty loss - - Insurance recovery - ) - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 27 44 81 56 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Twenty-Six Weeks Ended July 31, August 1, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Insurance proceeds received on casualty loss - Income taxes paid, net ) ) Interest received / (paid), net 20 ) Net cash provided by / (used in) operating activities ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds received on notes issued for the sale of property, plant and equipment 17 18 Proceeds from the sale of property and equipment 3 - Premiums paid on company-owned life insurance ) ) Proceeds received on officers' life insurance Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase / (decrease)in cash and cash equivalents $ $ ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by / (used in) operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants ) 34 Provision for doubtful accounts Deferred income taxes ) ) Gain on disposal ofproperty (3 ) - Changes in assets and liabilities: Trade accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Trade accounts payable ) Accrued salaries, wages, and benefits ) Accrued income taxes 3 Other accrued expenses ) ) Deferred compensation Net cash provided by / (used in) operating activities $ $ ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Twenty-Six Weeks Ended July 31, 2011 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended January 30, 2011. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “second quarter” or “quarterly period”) that began May 2, 2011 and twenty-six week period (also referred to as “six months,” “six-month period,” or “first half”) that began on January 31, 2011, both ended on July 31, 2011.These financial statements also include the thirteen-week period that began May 3, 2010 and the twenty-six week period that began February 1, 2010, both ended on August 1, 2010. References in these notes to the condensed consolidated financial statements of the Company to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. 2.Inventories July 31, January 30, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis Inventories $ $ 6 Table of Contents 3. Property, Plant and Equipment July 31, January 30, Buildings and land improvements $ $ Machinery and equipment Furniture and fixtures Other Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction in progress Property, plant and equipment, net $ $ 4. Intangible Assets July 31, January 30, Non-amortizable Intangible Assets Trademarks and trade names - Bradington-Young $ $ Trademarks and trade names - Sam Moore Total trademarks and tradenames $ $ 5. Accounts Receivable July 31, January 30, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ 7 Table of Contents “Receivable from factor” represents amounts due with respect to factored accounts receivable. We factor substantially all of our upholstery division accounts receivable without recourse to us. Under our factoring agreement, invoices for upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our upholstery customers.The factor collects the amounts due and remits collected funds, less factoring fees, to us semi-weekly. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees, and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets when the merchandise is shipped to our customer until payment is received from the factor. A limited number of our upholstery accounts receivable are factored with recourse to us. The amounts of these receivables at July 31, 2011 and January 30, 2011 were $142,000 and $27,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate for these potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 6. Other Comprehensive Income Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net income $ Portion of accumulated acturial gain on supplemental retirement income plan reclassified to deferred compensation expense ) Other comprehensive loss before tax ) Income tax benefit 31 22 62 45 Other comprehensive loss, net of tax ) Comprehensive net income $ 7. Earnings Per Share Since 2006, we have issued restricted stock awards to non-employee members of the board of directors under our stock incentive plan and expect to continue to grant these awards to non-employee board members.These awards vest if the director remains on the board through a 36-month service period and may vest earlier upon certain events specified in the plan. As of July 31, 2011 and January 30, 2011 there were 31,795 shares and 20,630 shares, respectively, of unvested restricted stock outstanding, net of forfeitures and vested shares on each date.Restricted shares awarded that have not yet vested are considered when computing diluted earnings per share. 8 Table of Contents The following table sets forth the computation of basic and diluted earnings per share: Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net income $ Less: Unvested participating restricted stock dividends 4 2 5 4 Earnings available for common shareholders Weighted average shares outstanding for basicearnings per share Dilutive effect of unvested restricted stock awards 23 11 23 10 Weighted average shares outstanding for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ 8. Long Term Debt As of July 31, 2011, we had an aggregate $13.1 million available under our $15.0 million revolving credit facility to fund working capital needs.Standby letters of credit in the aggregate amount of $1.9 million, used to collateralize certain insurance arrangements and for imported product purchases, were outstanding under our revolving credit facility as of July 31, 2011.There were no additional borrowings outstanding under the revolving credit facility on July 31, 2011.Any principal outstanding under the revolving credit facility is due July 31, 2013. 9. Employee Benefit Plans We maintain a supplemental retirement income plan (“SRIP”) for certain former and current executives. The liability for the SRIP at July 31, 2011 and January 30, 2011 was $7.0 million and $6.5 million, respectively, and is shown in our condensed consolidated balance sheets as follows: July 31, January 30, Accrued salaries, wages and benefits (current portion) $ $ Deferred compensation (long-term portion) Total liability $ $ 9 Table of Contents Components of net periodic benefit cost for the SRIP are included in our condensed consolidated statements of operations under selling and administrative expenses: Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net periodic benefit cost Service cost $ Interest cost 84 85 Actuarial gain ) Net periodic benefit cost $ 10. Income Taxes We recorded income tax expense of $875,000 for the fiscal 2012 second quarter compared to $435,000 for the prior year second quarter.The effective tax rates for the fiscal 2012 and 2011 second quarters were 34.7% and 26.9%, respectively.Our effective tax rate was atypically low during the fiscal 2011 second quarter and increased during the fiscal 2012 second quarter compared to the prior-year period, primarily due to the following percentage point changes in our effective tax rate: § An increase of 3.5% due to non-taxable life insurance proceeds received in the second quarter of fiscal 2011; § An increase of 2.1% due to a large, one-time donation of appreciated property during fiscal 2011; § An increase of 1.7% due to the successful abatement of a prior year tax penalty in fiscal 2011; § An increase of 0.8% in projected state income tax expense for fiscal 2012; and § A decrease of 0.8% due to the accrual of an anticipated distribution from our captive insurance arrangement in fiscal 2012. We recorded income tax expense of $1.2 million in the first half of fiscal 2012 compared to $1.1 million for the same period last year.The effective income tax rates for the first half of fiscal years 2012 and 2011 were 34.7% and 32.4%, respectively. Our effective tax rate increased during the fiscal 2012 first half compared to the prior-year period, primarily due to the following percentage point changes in our effective tax rate: § An increase of 1.6% due to non-taxable life insurance proceeds received in fiscal 2011; § An increase of 0.8% due to the successful abatement of a prior year tax penalty in fiscal 2011; § A decrease of 0.8% due to the accrual of an anticipated distribution from the Company’s captive insurance arrangement in fiscal 2012; and § An increase of 0.4% in projected state income tax expense for fiscal 2012. 10 Table of Contents 11.Accounting Pronouncements On June 16, 2011 the Financial Accounting Standards Board issued Accounting Standards Update (ASU) 2011-05: Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU will change the way we present comprehensive income. We currently present comprehensive income in the notes to our condensed consolidated financial statements during interim periods (see Note 6, Other Comprehensive Income, above) and as a component of the statement of changes in shareholder’s equity in our annual financial statements. This update eliminates the option of presenting other comprehensive income in the statement of changes in shareholder’s equity and requires that an entity present the components of net income and comprehensive income in either in a single continuous statement of comprehensive income or in two separate but consecutive financial statements. The provisions of ASU 2011-05 are to be applied retrospectively and are effective for fiscal years beginning after December 15, 2011, including both interim and annual periods thereafter. ASU 2011-05 is effective for us beginning with our fiscal 2013 first quarter ending April 29, 2012.This ASU will only affect our financial statement presentation; consequently, there will be no impact to our consolidated balances sheets or consolidated statements of operations other than the way in which we present comprehensive income. We are currently evaluating the presentation options allowed under this update. 12. Subsequent Events We have evaluated events that occurred subsequent to July 31, 2011 through the issuance date of our condensed consolidated financial statements as of that date and for the periods then ended. Dividends At its September 6, 2011 meeting, our board of directors declared a quarterly cash dividend of $0.10 per share, payable on November 25, 2011 to shareholders of record at November 10, 2011. Casualty Loss Over the weekend of August 8, 2011, an automatic fire protection sprinkler accidently operated and flooded a section of one of our leased warehouse facilities in Martinsville, Va. Repair and restoration efforts are essentially complete and weestimate the costs associated with this loss will approximate $250,000. We expect to record a casualty loss for this amount during our fiscal 2012 third quarter. 11 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This quarterly report on Form 10-Q includes our unaudited condensed consolidated financial statements for the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter” “second quarter” or “quarterly period”) that began May 2, 2011 and the twenty-six week period (also referred to as “six months,” “six-month period,” or “first half”) that began on January 31, 2011, both ended on July 31, 2011.This report discusses our results of operations for these periods compared to the fiscal year 2011 thirteen-weekperiod that began May 3, 2010 and the twenty-six week period that began February 1, 2010, both ended on August 1, 2010; and our financial condition as of July 31, 2011 compared to January 30, 2011. References in this report to: § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and will end January 29, 2012; and § the 2011 fiscal year and comparable terminology mean the fiscal year that began February 1, 2010 and ended January 30, 2011. Nature of Operations Incorporated in Virginia in 1924, Hooker Furniture Corporation (the “Company”, “we”, “us”, and “our”) is a home furnishings marketing and logistics company offering worldwide sourcing of residential casegoods and upholstery, as well as domestically-produced custom leather and fabric upholstery. We are ranked among the nation’s top 10 largest publicly traded furniture sources, based on 2010 shipments to U.S. retailers, according to Furniture/Today, a leading trade publication.We are a key resource for residential wood and metal furniture, commonly referred to as casegoods, and upholstered furniture.Our major casegoods product categories include home entertainment, home office, accent, dining and bedroom furniture under the Hooker Furniture and Envision brands, and youth furniture sold under the Opus Designs by Hooker brand.Our residential upholstered seating companies include Hickory, N.C.-based Bradington-Young, LLC, a specialist in upscale motion and stationary leather furniture, and Bedford, Va.-based Sam Moore Furniture LLC, a specialist in upscale occasional chairs with an emphasis on cover-to-frame customization.An extensive selection of designs and formats along with finish and cover options in each of these product categories makes us a comprehensive residential furniture resource, primarily for retailers targeting the medium and upper-medium price range.Our principal customers are retailers of residential home furnishings who are broadly dispersed throughout the United States and Canada, as well as an important, growing international customer base.Customers include independent furniture stores, specialty retailers, department stores, catalog and internet merchants, interior designers and national and regional chains. Overview Consumer home furnishings purchases are driven by an array of factors, includinggeneral economic conditions such as: § consumer confidence, § fashion trends, § availability of consumer credit, § energy and other commodity prices and § housing and mortgage markets, 12 Table of Contents As well as lifestyle-driven factors such as changes in: § disposable income, § housing changes, and § change in family size. Our industry has been impacted by low levels of consumer confidence and a weak housing market since the fall of 2006.By late 2008, this malaise, exacerbated by weak credit markets, had spread to the broader U.S. economy.As a result, the residential home furnishings industry has experienced an unprecedented decline in demand for its products.Discretionary purchases of furniture have been highly affected by low consumer confidence.Current economic factors, such as high unemployment and difficult housing and mortgage markets, have resulted in a weak retail environment for home furnishings and related purchases.Our domestic upholstery operations, which have significantly higher overhead and fixed costs than our import business, have been particularly affected by the decline in demand for home furnishings and continue to struggle to return to profitability. Our lower overhead, variable-cost import business model has driven our profitability over the last few years and provides us with the flexibility to respond to changing demand by adjusting inventory purchases from suppliers. While our sales for fiscal 2012 remain well off of historic highs realized during fiscal 2006, we have realized year-over-year quarterly net sales increases since the fiscal year 2011 second quarter.We believe that these sales increases represent market share gains. Year-over-year quarterly net sales increases continued through the fiscal year 2012 second quarter, marking the fifth consecutive quarter of year-over-year quarterly net sales increases. Casegoods net sales increased nearly 6.0% from the prior-year quarter. Upholstery net sales were essentially flat to the fiscal 2011 second quarter. We note that 2011 second quarter upholstery net sales increased 35% over fiscal 2010 second quarter net sales. For the fiscal 2012 six-month period, net sales increased about9.0% from the comparable prior-year period. Casegoods net sales increased nearly 14.0% in the fiscal 2012 six-month period, while upholstery sales were flat compared to the prior-year period. Upholstery net sales increased over 30% in first half of fiscal 2011 compared to the first half of fiscal 2010. The following are the principal factors that impacted our results of operations during the three and six-month periods ended July 31, 2011: § Net sales increased 4.1% and 8.8% for the three and six-month periods ended July 31, 2011, respectively, reflecting increased order rates. § Gross margins decreased compared to both fiscal 2011 periods,primarily due to increased product discounting and higher returns and allowances. § Selling and administrative expenses decreased in absolute terms compared to both fiscal year 2011 periods, primarily as a result of: o decreased salaries and employee related costs, o lower bad debts expense and o lower depreciation and amortization expense, o partially offset by higher sales commissions and increased advertising supplies expense due to higher sales. Selling and administrative expenses also decreased as a percentage of net sales compared to both prior-year periods, primarily due to the factors listed above, as well as the favorable leverage of lower selling and administrative expenses over higher net sales during both fiscal 2012 periods. 13 Table of Contents Results of Operations The following table sets forth the percentage relationship to net sales of certain items included in the condensed consolidated statements of operations included in this report. Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, August 1, July 31, August 1, Net sales % Cost of sales Casualty loss - - Insurance recovery - ) - ) Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net - Income before income taxes Income tax expense Net income Fiscal 2012 Second Quarter Compared to Fiscal 2011 Second Quarter Net sales for the fiscal year 2012 second quarter increased $2.2 million, or 4.1%, to $55.6 million from $53.4 million for the fiscal 2011 second quarter. This increase was principally due to higher unit volume, partially offset by slightly lower average selling prices, which resulted from higher product discounting and the mix of products sold. Consolidated unit volume for the fiscal 2012 second quarter increased over 6.0% compared to the fiscal 2011 second quarter, with casegoods unit volume leading the way with a nearly 8.0% increase and upholstered fabric and upholstered leather furniture showing unit volume increases of 3.6% and 2.4 %, respectively. Overall, average selling prices decreased approximately 1.0% during the fiscal year 2012 second quarter compared to the fiscal year 2011 second quarter, primarily due to increased product discounting. Upholstered leather furniture and casegoods average selling prices for the fiscal 2012 second quarter decreased approximately 2.0% and 1.0%, respectively, compared to the prior-year period, primarily due to increased product discounting; while fabric upholstered furniture average selling prices increased by approximately 7.0% over that same period, primarily due to price increases implemented during the fiscal 2011 fourth quarter and the fiscal 2012 first quarter. Overall, gross profit margin decreased to 21.9% of net sales in the fiscal 2012 second quarter compared to 22.4% in the fiscal 2011 second quarter. The decline was mainly the result of increased product discounting, due to a focused effort to reduce overstocked inventory and increased returns and allowances during the fiscal 2012 second quarter. Product discounting in the fiscal 2012 second quarter increased to 10.0% of net sales, or $5.5 million, compared to 8.8% of net sales, or $4.7 million, in the prior-year period. Returns and allowances in the fiscal 2012 second quarter increased to 2.4% of net sales, or $1.4 million, from 2.2% of net sales or $1.1 million in the prior-year period. Casegoods gross margins decreased to 24.7% of net sales in the fiscal 2012 second quarter as compared to 27.1% of net sales for the fiscal 2011 second quarter, primarily due to increased levels of product discounting and increased returns and allowances.Gross margins for upholstered furniture increased to 16.6% of net sales compared to 13.8% of net sales in the prior-year quarter, primarily due to cost reduction efforts and higher fabric upholstered selling prices implemented during the fiscal 2011 fourth quarter and the fiscal 2012 first quarter. 14 Table of Contents During the fiscal 2012 second quarter, we exited the Chinese factory that was our worst performing in quality terms and have stepped up our quality auditing processes at our other Asian suppliers’ operations. Selling and administrative expenses decreased both in absolute terms and as a percentage of net sales in the fiscal 2012 second quarter compared to the prior-year period. Selling and administrative expenses were 17.4% of net sales, or $9.7 million in the fiscal 2012 second quarter compared to 19.5% of net sales, or $10.4 million in the comparable prior-year period. The decreases were primarily due to: § Lower bad debt expense due to adjustments in our accounts receivables reserves to reflect favorable collection trends; § Lower salary expense, due to realignments in our officer group; and § Lower depreciation and amortization expense primarily due to decreased information systems spending on our legacy systems in anticipation of our current Enterprise Resource Planning (ERP) project. These decreases in expenses were partially offset by: § Higher sales commissions due to increased sales; and § Higher advertising supplies expense to support sales growth. Operating profitability increased for the fiscal 2012 second quarter compared to the fiscal 2011 second quarter, primarily reflecting lower selling and administrative expenses. As a result, we realized operating income for the fiscal year 2012 second quarter of $2.5 million, or 4.5% of net sales, compared to operating income of $1.6 million, or 2.9% of net sales, for the fiscal year 2011 second quarter. We recorded income tax expense of $875,000 for the fiscal 2012 second quarter compared to $435,000 for the prior year second quarter.The effective tax rates for the fiscal 2012 and 2011 second quarters were 34.7% and 26.9%, respectively.Our effective tax rate was atypically low during the fiscal 2011 second quarter last year and increased during the fiscal 2012 second quarter compared to the prior-year period, primarily due to the following percentage point changes in our effective tax rate: § An increase of 3.5% due to non-taxable life insurance proceeds received in the second quarter of fiscal 2011; § An increase of 2.1% due to a large, one-time donation of appreciated property during fiscal 2011; § An increase of 1.7% due to the successful abatement of a prior-year tax penalty in fiscal 2011; § An increase of 0.8% in projected state income tax expense for fiscal 2012; and § A decrease of 0.8% due to the accrual of an anticipated distribution from our captive insurance arrangement in fiscal 2012. Fiscal year 2012 second quarter net income was $1.6 million, or $0.15 per share, compared to $1.2 million, or $0.11 per share, in the fiscal year 2011 second quarter. Fiscal 2012 First Half Compared to Fiscal 2011 First Half Net sales for the fiscal year 2012 first half increased $9.2 million, or 8.8% to $114.0 million from $104.7 million for the fiscal 2011 first half. This increase was principally due to higher unit volume, partially offset by lower average selling prices, which resulted from higher product discounting and the mix of products sold. Consolidated unit volume for the fiscal 2012 second halfincreased over 13% compared to the fiscal 2011 first half, with casegoods unit volume leading the way with a 17% increase and upholstered fabric and upholstered leather furniture showing unit volume increases of over 5% and 3%, respectively. 15 Table of Contents Overall, average selling prices decreased 2.5% during the fiscal year 2012 first half compared to the fiscal year 2011 first half, primarily due to increased product discounting. Upholstered leather furniture and casegoods average selling prices decreased approximately 4% and 2%, respectively, primarily due to increased product discounting; while fabric upholstered furniture average selling prices increased by approximately 5%, primarily due to price increases implemented during the fiscal 2011 fourth quarter and the fiscal 2012 first quarter. Overall, gross profit margin decreased to 20.4% of net sales in the fiscal 2012 first half compared to 22.7% in the fiscal 2011 first half. The decline was mainly the result of increased product discounting, due to a focused effort to reduce overstocked inventory, increased returns and allowances and increased healthcare costs during the fiscal 2012 first half, partially offset by lower inventory costs due to lower freight rates compared to the fiscal 2011 first half. Product discounting increased to $12.2 million, or 10.7% of net sales in the fiscal 2012 first half compared to $8.4 million, or 8.0% of net sales in the prior-year period. Returns and allowances increased to $2.7 million, or 2.4% of net sales, in the fiscal 2012 first half from $1.8 million, or 1.7% of net sales, in the prior-year period. Casegoods gross margins decreased to 23.1% of net sales in the fiscal 2012 first half as compared to 27.9% of net sales for the fiscal 2011 first half, primarily due to increased levels of product discounting and increased returns and allowances. In addition, fiscal 2011 first half results include a charge to cost of sales of $500,000, which represents our insurance deductible for a casualty loss related to a distribution center fire during the fiscal 2011 first half. Gross margin for upholstered furniture in the fiscal 2012 first half increased to 14.8% of net sales compared to 13.3% of net sales for the prior-year period, primarily due to upholstery division cost reduction efforts and higher selling prices for fabric upholstery in the fiscal 2012 first half. During the fiscal 2012 second quarter, we exited the Chinese factory that was our worst performing in quality terms and have stepped up our quality auditing processes at our other Asian suppliers’ operations. Selling and administrative expenses decreased both as a percentage of net sales and in absolute terms during the fiscal 2012 first half compared to the fiscal 2011 first half. Selling and administrative expenses decreased to 17.5% of net sales, or $20.0 million, for the fiscal 2012 first half from 19.5% of net sales, or $20.4 million in the fiscal 2011 first half. These decreases were primarily due to: § Lower bad debt expense due to adjustments in our accounts receivable reserves to reflect favorable collectiontrends; § Lower salary related costs, due to: o an insurance gain of $610,000 on Company-owned life insurance due to the death of a former executive during the fiscal 2012 first quarter; o realignments in our officer group;and o reversal of the accrual for long term incentive bonuses during the first quarter of fiscal 2012; and § Lower depreciation and amortization expense primarily due to decreased information systems spending on our legacy systems in anticipation of our current ERP project. These decreased expenses were partially offset by higher sales commissions and advertising supplies expense due to increased sales. Notwithstanding an increase in operating profitability for the fiscal 2012 second quarter compared to the fiscal 2011 second quarter, operating profitability for the fiscal 2012 first half decreased compared to the fiscal 2011 first half, primarily reflecting the lower gross profit margins resulting from the previously mentioned increases in product discounting and sales returns and allowances. As a result, we realized operating income for the fiscal year 2012 first half of $3.2 million, or 2.8% of net sales, compared to operating income of $3.3 million, or 3.1% of net sales, in the fiscal year 2011 first half. We recorded income tax expense of $1.2 million in the first half of fiscal 2012 compared to $1.1 million for the same period last year.The effective income tax rate for the first half of fiscal years 2012 and 2011 were 34.7% and 32.4%, respectively.Our effective tax rate was atypically low during the fiscal 2011 first half and increased during the fiscal 2012 first half compared to the prior-year period, primarily due to the following percentage point changes in our effective tax rate: § An increase of 1.6% due to non-taxable life insurance proceeds received in fiscal 2011; § An increase of 0.8% due to the successful abatement of a prior year tax penalty in fiscal 2011; § A decrease of 0.8% due to the accrual of an anticipated distribution from the Company’s captive insurance arrangement in fiscal 2012; and § An increase of 0.4% in projected state income tax expense for fiscal 2012. 16 Table of Contents Fiscal year 2012 first half net income was $2.2 million, or $0.20 per share, compared to $2.3 million, or $0.21 per share, in the fiscal year 2011 first half. Although we report operating results in one operating segment on a consolidated basis, we are providing the following information for our two divisions because we believe it helps supplement the information provided in our financial statements: Thirteen Weeks Ended Twenty-Six Weeks Ended July 31, 2011 August 1, 2010 July 31, 2011 August 1, 2010 Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Millions of $ % of Division Net Sales Net Sales Casegoods Upholstery Total Gross Profit Casegoods % Upholstery % Total % Operating Income (loss) Casegoods % Upholstery ) -1.3
